Title: From George Washington to Henry Knox, 24 March 1782
From: Washington, George
To: Knox, Henry,Morris, Gouverneur


                        
                            Gentlemen
                            Trenton March 24th 1782
                        
                        I received last Evening at this place, your favor of the 22d with the several Enclosures—it gives me
                            satisfaction to find that you are so soon to proceed upon the business of your commission; in the mean time, I propose
                            being at Morris Town on the 26 Inst. where I shall probably have the pleasure of seeing you—I am Gentlemen.

                    